DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lahr et al. (hereinafter “Lahr” US 9,891,705) in view of Miller (US 2016 / 0252352).

As pertaining to Claim 1, Lahr discloses (see Fig. 1 and Fig. 2) a tracking system (100) for use with a head mounted display (102) on a watercraft (i.e., a seagoing vehicle; see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3), the tracking system (100) comprising (see Col. 4, Ln. 40-43 and Ln. 48-59):
optical tracking circuitry (114) to determine first tracking information (i.e., platform-referenced head tracking information) of the head mounted display (102) using optical tracking means (i.e., an optical head tracker incorporated into platform-referenced head tracker (110)), the optical tracking means (see (114)) including an optical tracking mark (i.e., optical markers in a fiducial pattern), wherein a physical size and/or configuration (i.e., an orientation and/or alignment) of the optical tracking mark (i.e., optical markers in a fiducial pattern) is varied based on a location (i.e., relative to the optical tracking circuitry (114)) of the head mounted display (102; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the physical size and/or configuration of the optical tracking mark is based on its location/orientation relative to the optical sensor);
circuitry (118) to determine second tracking information (i.e., platform position/orientation/pose tracking information) of the head mounted display (102) using at least one tracking means (i.e., an inertial reference system) of a set of tracking means (i.e., inertial reference systems), the at least one tracking means (see (118)) including a sensor (i.e., an inertial sensor; see Col. 4, Ln. 50-59); and
correction circuitry (112) to determine an updated tracking information (i.e., head tracking information) of the head mounted display (102) based on the first tracking information (see (114)) and the second tracking information (see (118); and see Col. 7, Ln. 44-67 through Col. 8, Ln. 1-10).

While Lahr suggests that the circuitry (118) to determine the second tracking information associated with platform position/orientation/pose is a non-optical circuitry corresponding to an inertial reference sensing system of the watercraft, Lahr does not explicitly disclose the details of the circuitry (118).  That is, Lahr does not explicitly disclose that the circuitry (118) is a non-optical circuitry using at least one non-optical tracking means.  Further, in this regard, Lahr does not explicitly disclose that the tracking system (100) is configured to select the at least one non-optical tracking means of the set of non-optical tracking means based on a location of the head mounted display.
However, in the same field of endeavor and in the same manner suggested by Lahr, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) a tracking system (see (100) in Fig. 1; and see Page 2, Para. [0022]-[0024] and [0027]; and Page 3, Para. [0029]-[0030]) for use with a head mounted display (see (120) in Fig. 1 and Fig. 3) on a moving vehicle platform (see (301) in Fig. 3, corresponding to the watercraft disclosed by Lahr), wherein the tracking system (100) includes a first tracking circuitry (103) to determine first tracking information, corresponding to platform-referenced head tracking information, of the head mounted display (120) along with second tracking circuitry (102) to determine second tracking information, corresponding to platform position/orientation/pose tracking information, of the head mounted display (120) using at least one tracking means (i.e., an inertial reference system; see Page 3, Para. [0036]-[0037] and Page 4, Para. [0043]-[0044]).  In this regard, Miller discloses that the second tracking circuitry (102) to determine the second tracking information corresponding to the platform position/orientation/pose tracking information is a non-optical circuitry (i.e., an inertial reference circuitry; again, see Page 3, Para. [0037]) using at least one non-optical tracking means (i.e., an inertial sensor) of a set of non-optical tracking means (i.e., a set of inertial sensors; see (102) in Fig. 3), wherein tracking system (100) is configured to select the at least one non-optical tracking means (102) of the set of non-optical tracking means (see (102) in Fig. 3) based on a location of the head mounted display (120; see Fig. 3 and Fig. 4; and see Page 4 through Page 5, Para. [0047]-[0049] and [0054]-[0055]).  It is a goal of Miller to provide a tracking system of a head mounted display that allows for improved accuracy by relying upon a combination of first tracking information, corresponding to platform-reference head tracking information of the head mounted display, and second tracking information, corresponding to platform position/orientation/pose tracking information defining a frame of reference of the head mounted display (see Page 1, Para. [0001] and [0014]).  Further, Miller suggests a circuitry and sensor configuration to improve the tracking accuracy of the tracking system in which multiple reference sensors may be mounted to a moving platform, such as a watercraft, at various locations throughout the moving platform, and those reference sensors may be discovered and utilized by tracking and/or correction circuitry to determine updated tracking information of a head mounted display with little or no user-interaction to coordinate sensors of the tracking system while allowing the user to freely move about the moving platform (see Page 2, Para. [0018]).  The teachings of Miller provide the obvious benefit of transportability and/or portability of the head mounted display throughout a moving platform (see Page 3, Para. [0032]).  The moving platform disclosed by Miller is clearly analogous to the watercraft disclosed by Lahr.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr with the teachings of Miller in order to provide a circuitry and sensor configuration that improves the tracking accuracy of the tracking system by mounting multiple reference sensors on the watercraft of Lahr at various locations throughout the watercraft, as suggested by Miller, such that the correction circuitry can determine updated tracking information of the head mounted display with little or no user-interaction while allowing the user to freely move about the moving platform, thereby improving the transportability and/or portability of the head mounted display throughout watercraft.

As pertaining to Claim 2, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking means (see (102) corresponding to platform position/orientation/pose tracking means) comprises a plurality of disjoint sets of inertial sensors (see (102B, 102C), for example, in Fig. 3) located on the watercraft (see train (301) corresponding to the watercraft of Lahr), each individual set (again, see (102B, 102C)) comprising at least one inertial sensor (i.e., inertial reference sensor, such as an accelerometer; see Page 3, Para. [0037]), each disjoint set located in one or more separate locations of the watercraft (see Fig. 3), wherein the tracking system (100) is configured to select one of the plurality of disjoint sets of inertial sensors (see (102B, 102C)) for use in determining the second tracking information (i.e., corresponding to platform position/orientation/pose tracking information) based on the location of the head mounted display (120; again, see Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 4, Lahr discloses (see Fig. 1 and Fig. 2) that the optical tracking means (see (114) corresponding to an optical head tracker incorporated into platform-referenced head tracker (110)) comprises at least one light source (again, see Col. 5, Ln. 26-50).

As pertaining to Claim 5, Lahr discloses (see Fig. 1 and Fig. 2) that the at least one light source comprises a light emitting diode (again, see Col. 5, Ln. 26-50).

As pertaining to Claim 6, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the non-optical circuity (see (102) corresponding to platform position/orientation/pose tracking circuitry) is configured to adapt the determination of the second tracking information (i.e., the information corresponding to the platform position/orientation/pose tracking information) based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 7, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) is based upon non-optical tracking means (see (102B, 102C), for example, in Fig. 3) at least two separate locations (again,  see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 9, Lahr discloses (see Fig. 1 and Fig. 2) a watercraft (i.e., a seagoing vehicle) comprising the tracking system (100) of claim 1 (see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3).

As pertaining to Claim 10, Lahr discloses (see Fig. 1 and Fig. 2) a method for use with a tracking system (100), the tracking system (100) for use with a head mounted display (102) on a watercraft (i.e., a seagoing vehicle; see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3), the method comprising (see Col. 4, Ln. 40-43 and Ln. 48-59):
determining (see (114)) first tracking information (i.e., platform-referenced head tracking information) of a head mounted display (102) based on optical tracking means (i.e., an optical head tracker incorporated into platform-referenced head tracker (110)), the optical tracking means (see (114)) comprising a plurality of optical tracking marks (i.e., optical markers in a fiducial pattern), wherein a number of the optical tracking marks (i.e., optical markers in a fiducial pattern) used for determining the first tracking info (i.e., platform-referenced head tracking information) is based on a location of the head mounted display (102; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the number of the optical tracking marks used for determining platform-referenced head tracking information is based on the location/orientation of the head mounted display relative to the optical sensor);
determining (see (118)) second tracking information (i.e., platform position/orientation/pose tracking information) of the head mounted display (102) based on at least one tracking means (i.e., an inertial reference system) of a set of tracking means (i.e., inertial reference systems), the at least one tracking means (see (118)) including a sensor (i.e., an inertial sensor; see Col. 4, Ln. 50-59); and
determining (see (112)) an updated tracking information (i.e., head tracking information) of the head mounted display (102) based on the first tracking information (see (114)) and the second tracking information (see (118); and see Col. 7, Ln. 44-67 through Col. 8, Ln. 1-10).

While Lahr suggests that the circuitry (118) to determine the second tracking information associated with platform position/orientation/pose is a non-optical circuitry corresponding to an inertial reference sensing system of the watercraft, Lahr does not explicitly disclose the details of the circuitry (118).  That is, Lahr does not explicitly disclose that the circuitry (118) is a non-optical circuitry using at least one non-optical tracking means.  Further, in this regard, Lahr does not explicitly disclose that the tracking system (100) is configured to select the at least one non-optical tracking means of the set of non-optical tracking means based on the location of the head mounted display.
However, in the same field of endeavor and in the same manner suggested by Lahr, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) a tracking system (see (100) in Fig. 1; and see Page 2, Para. [0022]-[0024] and [0027]; and Page 3, Para. [0029]-[0030]) for use with a head mounted display (see (120) in Fig. 1 and Fig. 3) on a moving vehicle platform (see (301) in Fig. 3, corresponding to the watercraft disclosed by Lahr), wherein the tracking system (100) includes a first tracking circuitry (103) to determine first tracking information, corresponding to platform-referenced head tracking information, of the head mounted display (120) along with second tracking circuitry (102) to determine second tracking information, corresponding to platform position/orientation/pose tracking information, of the head mounted display (120) using at least one tracking means (i.e., an inertial reference system; see Page 3, Para. [0036]-[0037] and Page 4, Para. [0043]-[0044]).  In this regard, Miller discloses that the second tracking circuitry (102) to determine the second tracking information corresponding to the platform position/orientation/pose tracking information is a non-optical circuitry (i.e., an inertial reference circuitry; again, see Page 3, Para. [0037]) using at least one non-optical tracking means (i.e., an inertial sensor) of a set of non-optical tracking means (i.e., a set of inertial sensors; see (102) in Fig. 3), wherein tracking system (100) is configured to select the at least one non-optical tracking means (102) of the set of non-optical tracking means (see (102) in Fig. 3) based on a location of the head mounted display (120; see Fig. 3 and Fig. 4; and see Page 4 through Page 5, Para. [0047]-[0049] and [0054]-[0055]).  It is a goal of Miller to provide a tracking system of a head mounted display that allows for improved accuracy by relying upon a combination of first tracking information, corresponding to platform-reference head tracking information of the head mounted display, and second tracking information, corresponding to platform position/orientation/pose tracking information defining a frame of reference of the head mounted display (see Page 1, Para. [0001] and [0014]).  Further, Miller suggests a circuitry and sensor configuration to improve the tracking accuracy of the tracking system in which multiple reference sensors may be mounted to a moving platform, such as a watercraft, at various locations throughout the moving platform, and those reference sensors may be discovered and utilized by tracking and/or correction circuitry to determine updated tracking information of a head mounted display with little or no user-interaction to coordinate sensors of the tracking system while allowing the user to freely move about the moving platform (see Page 2, Para. [0018]).  The teachings of Miller provide the obvious benefit of transportability and/or portability of the head mounted display throughout a moving platform (see Page 3, Para. [0032]).  The moving platform disclosed by Miller is clearly analogous to the watercraft disclosed by Lahr.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr with the teachings of Miller in order to provide a circuitry and sensor configuration that improves the tracking accuracy of the tracking system by mounting multiple reference sensors on the watercraft of Lahr at various locations throughout the watercraft, as suggested by Miller, such that the correction circuitry can determine updated tracking information of the head mounted display with little or no user-interaction while allowing the user to freely move about the moving platform, thereby improving the transportability and/or portability of the head mounted display throughout watercraft.

As pertaining to Claim 11, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking means (see (102) corresponding to platform position/orientation/pose tracking means) comprises a plurality of disjoint sets of inertial sensors (see (102B, 102C), for example, in Fig. 3) located on the watercraft (see train (301) corresponding to the watercraft of Lahr), each individual disjoint set (again, see (102B, 102C)) comprising at least one inertial sensor (i.e., inertial reference sensor, such as an accelerometer; see Page 3, Para. [0037]), each disjoint set located in one or more separate locations of the watercraft (see Fig. 3), and selecting the at least one non-optical tracking means (see (102) corresponding to platform position/orientation/pose tracking means) comprises selecting one of the plurality of disjoint sets of inertial sensors (see (102B, 102C)) based on the location of the head mounted display (120; again, see Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 12, Lahr discloses (see Fig. 1 and Fig. 2) that the plurality of optical tracking marks (i.e., optical markers in a fiducial pattern) comprises at least one variable-sized mark (i.e., at least one optical marker in the fiducial pattern), a size and/or configuration of the at least one variable-sized mark (i.e., optical marker in the fiducial pattern) is based on the location of the head mounted display (102; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the size of the optical tracking mark is based on a physical size of the head mounted display as well as its location/orientation relative to the optical sensor).

As pertaining to Claim 13, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that determining the second tracking information (i.e., the information corresponding to the platform position/orientation/pose tracking information) is based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 14, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) is based upon non-optical tracking means (see (102B, 102C), for example, in Fig. 3) at least two separate locations (again,  see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 15, Lahr discloses (see Fig. 1 and Fig. 2) a non-transitory machine readable medium (i.e., a computer and/or processor or set of processors) comprising instructions (i.e., programming), that when executed by one or more processors, cause a process to be carried out for use with a tracking system (100), the tracking system (100) for use with a head mounted display (102) on a watercraft (i.e., a seagoing vehicle; see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3), the process comprising (see Col. 4, Ln. 40-43 and Ln. 48-59):
determining (see (114)) first tracking information (i.e., platform-referenced head tracking information) of a head mounted display (102) based on optical tracking mark (i.e., optical markers in a fiducial pattern; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10);
determining (see (118)) second tracking information (i.e., platform position/orientation/pose tracking information) of the head mounted display (102) based on at least one tracking sensor (i.e., an inertial reference sensor; see Col. 4, Ln. 50-59); and
determining (see (112)) an updated tracking information (i.e., head tracking information) of the head mounted display (102) based on the first tracking information (see (114)) and the second tracking information (see (118); and see Col. 7, Ln. 44-67 through Col. 8, Ln. 1-10).

While Lahr suggests that the circuitry (118) to determine the second tracking information associated with platform position/orientation/pose is a non-optical circuitry corresponding to an inertial reference sensing system of the watercraft, Lahr does not explicitly disclose the details of the circuitry (118).  That is, Lahr does not explicitly disclose that the circuitry (118) is a non-optical circuitry using at least one non-optical tracking sensor and that the second tracking information of the head mounted display is determined based on the at least one non-optical tracking sensor and on an estimate of physical deformation at the location of the head mounted display.  Further, in this regard, Lahr does not explicitly disclose that the tracking system (100) is configured to select the at least one non-optical tracking sensor of the set of non-optical tracking sensors based on a location of the head mounted display.
However, in the same field of endeavor and in the same manner suggested by Lahr, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) a tracking system (see (100) in Fig. 1; and see Page 2, Para. [0022]-[0024] and [0027]; and Page 3, Para. [0029]-[0030]) for use with a head mounted display (see (120) in Fig. 1 and Fig. 3) on a moving vehicle platform (see (301) in Fig. 3, corresponding to the watercraft disclosed by Lahr), wherein the tracking system (100) includes a first tracking circuitry (103) to determine first tracking information, corresponding to platform-referenced head tracking information, of the head mounted display (120) along with second tracking circuitry (102) to determine second tracking information, corresponding to platform position/orientation/pose tracking information, of the head mounted display (120) using at least one tracking means (i.e., an inertial reference system; see Page 3, Para. [0036]-[0037] and Page 4, Para. [0043]-[0044]).  In this regard, Miller discloses that the second tracking circuitry (102) to determine the second tracking information corresponding to the platform position/orientation/pose tracking information is a non-optical circuitry (i.e., an inertial reference circuitry; again, see Page 3, Para. [0037]) using at least one non-optical tracking means (i.e., an inertial sensor) of a set of non-optical tracking means (i.e., a set of inertial sensors; see (102) in Fig. 3) and that determining the second tracking information (i.e., the information corresponding to the platform position/orientation/pose tracking information) is based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]), wherein tracking system (100) is configured to select the at least one non-optical tracking means (102) of the set of non-optical tracking means (see (102) in Fig. 3) based on a location of the head mounted display (120; see Fig. 3 and Fig. 4; and see Page 4 through Page 5, Para. [0047]-[0049] and [0054]-[0055]).  It is a goal of Miller to provide a tracking system of a head mounted display that allows for improved accuracy by relying upon a combination of first tracking information, corresponding to platform-reference head tracking information of the head mounted display, and second tracking information, corresponding to platform position/orientation/pose tracking information defining a frame of reference of the head mounted display (see Page 1, Para. [0001] and [0014]).  Further, Miller suggests a circuitry and sensor configuration to improve the tracking accuracy of the tracking system in which multiple reference sensors may be mounted to a moving platform, such as a watercraft, at various locations throughout the moving platform, and those reference sensors may be discovered and utilized by tracking and/or correction circuitry to determine updated tracking information of a head mounted display with little or no user-interaction to coordinate sensors of the tracking system while allowing the user to freely move about the moving platform (see Page 2, Para. [0018]).  The teachings of Miller provide the obvious benefit of transportability and/or portability of the head mounted display throughout a moving platform (see Page 3, Para. [0032]).  The moving platform disclosed by Miller is clearly analogous to the watercraft disclosed by Lahr.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr with the teachings of Miller in order to provide a circuitry and sensor configuration that improves the tracking accuracy of the tracking system by mounting multiple reference sensors on the watercraft of Lahr at various locations throughout the watercraft, as suggested by Miller, such that the correction circuitry can determine updated tracking information of the head mounted display with little or no user-interaction while allowing the user to freely move about the moving platform, thereby improving the transportability and/or portability of the head mounted display throughout watercraft.

As pertaining to Claim 16, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking sensors (see (102) corresponding to platform position/orientation/pose tracking means) includes a plurality of disjoint sets of inertial sensors (see (102B, 102C), for example, in Fig. 3) located on the watercraft (see train (301) corresponding to the watercraft of Lahr), each individual disjoint set (again, see (102B, 102C)) including at least one inertial sensor (i.e., inertial reference sensor, such as an accelerometer; see Page 3, Para. [0037]), each disjoint set located in a separate location of the watercraft (see Fig. 3), and selecting the at least one non-optical tracking sensor (see (102) corresponding to platform position/orientation/pose tracking means) includes selecting one of the plurality of disjoint sets of inertial sensors (see (102B, 102C)) based on the location of the head mounted display (120; again, see Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 17, Lahr discloses (see Fig. 1 and Fig. 2) that the optical tracking mark (see (114) corresponding to an optical head tracker incorporated into platform-referenced head tracker (110)) comprises at least one variable-sized mark (i.e., at least one optical marker in the fiducial pattern), a size and/or configuration of the at least one variable-sized mark (i.e., optical marker in the fiducial pattern) is based on the location of the head mounted display (102; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the size of the optical tracking mark is based on a physical size of the head mounted display as well as its location/orientation relative to the optical sensor).

As pertaining to Claim 19, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking sensors (see (102) corresponding to platform position/orientation/pose tracking means) includes a first non-optical tracking sensor (see (102B), for example) at a first location and a second non-optical tracking sensor (see (102C), for example) at a second location, and the estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) is based upon first and second non-optical tracking sensors (see (102B, 102C); and again, see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 20, Lahr discloses (see Fig. 1 and Fig. 2) a watercraft (i.e., a seagoing vehicle) comprising the non-transitory machine readable medium of claim 15 (see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3).

As pertaining to Claim 21, Lahr discloses (see Fig. 1 and Fig. 2) that the physical size and/or configuration (i.e., an orientation and/or alignment) of the optical tracking mark (i.e., optical markers in a fiducial pattern) is varied based further on a distance between the head mounted display (102) and the size-variable optical tracking mark (i.e., the optical markers in the fiducial pattern; again see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the physical size and/or configuration of the optical tracking mark is based on its location/orientation on the helmet (126) relative to the head mounted display (102)).

As pertaining to Claim 22, Lahr discloses (see Fig. 1 and Fig. 2) that the number of the optical tracking marks (i.e., optical markers in a fiducial pattern) used for determining the first tracking info (i.e., platform-referenced head tracking information) is varied based further on a distance between the head mounted display (102) and at least one of the plurality of optical tracking marks (i.e., the optical markers in the fiducial pattern; again see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the number of the optical tracking marks used for determining platform-referenced head tracking information is based on their location/orientation on the helmet (126) relative to the head mounted display (102)).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lahr in view of Miller and further in view of Tokubo et al. (hereinafter “Tokubo” US 2017 / 0045941).

As pertaining to Claim 8, neither Lahr nor Miller explicitly discloses that the tracking system further comprises gaze prediction circuitry.
However, in the same field of endeavor, Tokubo discloses a means of implementing head tracking and gaze prediction in a head mounted display device in order to accomplish a richer interactive experience in an immersive environment in which graphical data is dependent upon a user’s field of view while allowing for the user’s freedom of movement within the environment (see Page 1, Para. [0010]-[0013]).  To this end, Tokubo discloses (see Fig. 14, for example) a tracking system that utilizes head tracking in order to support gaze prediction circuitry for the purposes of providing prioritized rendering of graphical data based on the user’s predicted gaze, thereby allowing the user freedom of movement and efficient rendering of graphical display based on the user’s field of view (see Para. [0172]-[0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr and Miller with the teachings of Tokubo, such that the tracking system comprises gaze prediction circuitry, in order to accomplish a richer interactive experience in an immersive environment in which graphical data is dependent upon a user’s field of view while allowing for the user’s freedom of movement within the environment.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, and 12 of copending Application No. 17/296,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10, and 12 of the reference application entirely overlap the scope of Claim 1 of the instant application.

Claim 1 of Instant Application
Claims 1, 10, and 12 of 17/296,631

















1.  A tracking system for use with a head mounted display on a watercraft, the tracking system comprising:




optical tracking circuitry to determine first tracking information of the head mounted display using optical tracking means, the optical tracking means including an optical tracking mark, wherein a physical size and/or configuration of the optical tracking mark is varied based on a location of the head mounted display;

non-optical circuitry to determine second tracking information of the head mounted display using at least one non-optical tracking means of a set of non-optical tracking means, the at least one non-optical tracking means including a sensor; and

correction circuitry to determine an updated tracking information of the head mounted display based on the first tracking information and the second tracking information;


wherein the tracking system is configured to select the at least one non-optical tracking means of the set of non-optical tracking means based on a location of the head mounted display.
1.  A head mounted display system for use on a watercraft, the head mounted display system comprising:

circuitry to determine orientation information of the head mounted display system relative to the watercraft; and

a display configured to superimpose graphical information over objects in a field of view of at least one eye of a user of the head mounted display system, the graphical information based on sensor data and the orientation information, the sensor data provided by at least one data source associated with the watercraft.

10.  The system according to claim 1, wherein the circuitry to determine orientation information of the head mounted display system relative to the watercraft comprises a tracking system, the tracking system including:

optical tracking circuitry to determine first tracking information of the head mounted display system;






non-optical circuitry to determine second tracking information of the head mounted display system; and





correction circuitry to determine an updated tracking information of the head mounted display system based on the first tracking information and the second tracking information.








12.  The system according to claim 10, wherein the optical tracking circuitry determines the first tracking information using at least one size-variable optical tracking mark, a size and configuration of the variable-sized alignment mark is based on a location of the head mounted display system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments

Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Lahr and Miller, teach or fairly suggest that “a physical size and/or configuration of the optical tracking mark is varied based on the location of the head mounted display,” and/or that “a number of the optical tracking marks used for determining the first tracking info is based on a location of the head mounted display,” and/or that a “second tracking information” is “based on” an “estimate of physical deformation at the location of the head mounted display” (see Remarks at Page 8).  Upon consideration of the teachings of Lahr and Miller, in view of the pending claims as amended, the examiner respectfully disagrees.  Claim 1 recites “optical tracking circuitry to determine first tracking information of the head mounted display using optical tracking means” wherein “a physical size and/or configuration of the optical tracking mark is varied based on the location of the head mounted display.”  The examiner respectfully maintains, as discussed in the Applicant Initiated Interview of 08 June 2022, that a “physical size and/or configuration of the optical tracking mark” is specifically disclosed by Lahr to be used by the “optical tracking circuitry” (114) to determine the claimed “first tracking information” (i.e., platform-referenced head tracking information), and the “physical size and/or configuration of the optical tracking mark” (i.e., optical markers in a fiducial pattern) is varied based on the location/orientation of the head mounted display (102) relative to the optical sensor (see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10).  Likewise, with regard to Claim 10, a number of the optical tracking marks (i.e., optical markers in a fiducial pattern) used for determining the first tracking info (i.e., platform-referenced head tracking information) is based on a location/orientation of the head mounted display (102) relative to the optical sensor.  Further, with regard to Claim 15, Miller plainly discloses second tracking circuitry (102) to determine second tracking information, corresponding to platform position/orientation/pose tracking information, of the head mounted display (120) using at least one tracking means (i.e., an inertial reference system; see Page 3, Para. [0036]-[0037] and Page 4, Para. [0043]-[0044]).  In this regard, Miller discloses that the second tracking information, corresponding to the platform position/orientation/pose tracking information, is based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).  The examiner respectfully maintains that the claimed invention does not recite any features that characterize the manner in which “a physical size and/or configuration” of the claimed “optical tracking mark” is varied that distinguishes from the teachings of Lahr and Miller.  Likewise, the examiner respectfully maintains that the claimed invention does not recite any features that characterize the manner in which “a number of the optical tracking marks used for determining the first tracking info” distinguishes from the teachings of Lahr and Miller.  Further, the examiner respectfully maintains that Miller discloses that the disclosed platform position/orientation/pose tracking information is, in fact, based on an estimate of physical deformation corresponding to the location/orientation/pose and/or acceleration/movement of the platform at the location of the head mounted display.  Therefore, the rejection of Claims 1-2, 4-17, and 19-22 is maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trail (US 10,223,805) discloses (see Fig. 1 and Fig. 2) a tracking system for a head mounted display (120) in which optical tracking circuitry (110) determines tracking information of the head mounted display (120) using optical tracking means including an optical tracking mark (i.e., a light pattern), wherein a physical size and/or configuration of the optical tracking mark (i.e., the light pattern) is varied based on a location of the head mounted display (120; see Col. 3, Ln. 13-24 and Ln. 59-67 through Col. 4, Ln. 1-8 with Col. 2, Ln. 28-65).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622